department of the treasury nwashington d c --yq03 tax_exempt_and_government_entities_division date jul sy alghe contact person identification_number telephone number employer_identification_number dear sir or madam this is in reference to a letter from your attorneys dated date requesting advance approval of your grant-making procedures under sec_4945 of the internal_revenue_code you are exempt under sec_501 of the code and have been classified as a private_foundation under sec_509 in furtherance of your exempt purposes you propose to form the b program in order to encourage highly qualified nursing school students to work as nurses in the greater c area nonprofit hospitals after graduation through the b grant program you hope to increase the number of nurses employed in these nonprofit hospitals so that the quality of healthcare will be improved in the greater c area you intend to offer up to twenty grants not to exceed dollar_figure per year per nurse to recently graduated registered nurses the grant recipients will be selected during their final year in school mainly on the basis of academic standing financial need personal history cost of program of study and the recommendation of school officials so long as the recipient nurses work full-time for a nonprofit_hospital in the greater c area they will be eligible to receive up to dollar_figure each year to repay to them some of their costs of attending nursing school these grants will continue for five years or such lesser time as the recipient stops working full-time for a nonprofit_hospital in the greater c area the individual amount of the grant to be distributed each year will depend upon the qualifications of additional eligible_candidates graduating from nursing schools and the availability of funds in b the contributors to b plan on a total contribution of dollar_figure to initiate the program the nonprofit hospitals at which the nurses work must agree that the grant payments will not diminish the compensation the nurses receive from the employer nonprofit_hospital the availability of grants will be made known to selected nursing schools throughout the country b will also seek recommendations from nursing school officials the selection of those nurses who will receive these grants will be made by a committee composed of five people including a nursing administrator a representative of b a professional foundation consultant and two volunteers that are not related to any officer director or employee of or contributor to you only the professional nursing administrator and the consultant will be paid the remaining committee members will work on a pro bono basis participation in the b program will not be available to any student who is related even remotely to any member of the selection committee or to any officer director employee of or contributor to you the b program will require the grantee to report in writing to a committee at least once a year on the grantee’s nursing and non-nursing activities and submit the grantee’s income_tax return to establish to the satisfaction of the committee that the grantee is working full-time for a nonprofit_hospital in the greater c area after receiving the yearly reports the committee will meet to review the reports and to investigate possible misuse of grant funds and withhold further payment if the committee determines that the grantee has not been working full-time for a nonprofit_hospital in the greater c area the committee representative or representatives will also verify such employment with the grantee’s employer nonprofit_hospital distributions will stop if the grantee is not meeting these specific requirements the b program will retain all information secured to evaluate the qualification of potential grantees identification of grantees specification of the amount of each grant and the follow-up information which the committee obtains in investigating the grantees’ entitlement to the payments sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides in part that the provisions of sec_4945 will not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if the purpose of the grant is to achieve a specific objective produce a report of other similar product or improve or enhance a literary artistic musical scientific teaching or similar capacity skill or talent of the grantee revrul_77_44 1977_1_cb_355 concerned a private_foundation that made grants to college students who planned to teach in public schools of a particular state upon graduation the grant was thus designed to attract qualified new teachers to the state’s public schools and thereby improve the quality of education the ruling held the grants were made for a specific objective as described in sec_4945 of the code to the extent they served to improve or enhance the recipients’ teaching skills they were also described in sec_4945 for that reason your procedures for selecting grant recipients in the b program as described above satisfy the requirements of sec_4945 and the accompanying regulations like the study grants in revrul_77_44 these grants are for a specific objective under sec_4945 of the code the grants are specifically intended to advance the b program’s charitable purpose of increasing the number of registered nurses working for nonprofit hospitals in the greater c area in order to help improve the care provided by the nonprofit hospitals in the greater c area based on the information submitted and assuming your program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of scholarship grants we rule that your procedures for the awarding of grants in the b program comply with the requirements of sec_4945 of the code expenditures made in accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code this ruling is conditioned on the understanding that there will be no material_change in the facts upon which is based it is further conditioned on the premise that no grants will awarded to your organization’s creators officers directors trustees or members of the selection committee or for a purpose that is inconsistent with the purposes described in sec_170 of the code the approval of your grant-making procedures is a one time approval of your standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 of the code thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service we are informing the - -te ge office of this action please keep a copy of this ruling with your organization’s permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely eretof v bxok gerald v sack manager exempt_organizations technical group
